DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.

Status of Claims
Claims 1-8, 11-12, and 18-19 are presently under examination, claims 9-10 and 20-33 remain withdrawn, and claims 13-17 remain cancelled as set forth in applicant’s amendments to the claims filed with the response dated 19 January 2022.
Applicant’s amendments to the claims have overcome the issues of new matter and indefiniteness identified in the prior office action, and therefore, these rejections are withdrawn. However, applicant’s amendments to the claims have introduced new issues of indefiniteness under 35 USC 112(b) as set forth below.
Applicant’s amendments to the claims filed with the response dated 19 January 2022 have overcome the prior art rejection of record, and this rejection is therefore withdrawn. Upon performing an updated search and consideration of the relevant field of art, new art was uncovered and a new grounds of rejection under a new combination of prior art is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-12, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rendered indefinite as it’s not clear how many heat storage elements are required in claim 1. Claim 1 recites “wherein the heat storage device comprises at least one heat storage element” which would indicate one heat storage element would meet this limitation but also appears to recite a requirement for more than one heat storage element by reciting “wherein a corresponding one of the least one heat storage element is positioned on opposite sides of the third housing, and the third housing is positioned between the corresponding opposite heat storage elements; and wherein the opposite heat storage elements form spacers” which further lends confusion to how many heat storage elements are required in claim 1.  As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-8 and 11-12 and 18-19 are also rejected as indefinite by depending from indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (US 4,958,766), and further in view of Cheng et al (CN101984325A, reference made to attached English machine translation).

Regarding claim 1 Toth discloses the heat transfer apparatus, comprising: 
a fluid-tight first housing (C3/L52-68, C4/L1-21, Figs. 1-2 see: house 14 of heat accumulator 5); 
at least one fluid-tight second housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: outer pipes 10); 
a fluid-tight third housing associated with each of the at least one second housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: inner pipes 11 within each of outer pipes 10); and 
a heat storage device with a heat-conducting medium (C3/L52-68, C4/L1-21, Figs. 2-3 see: heat accumulating material 13 situated in spaces B formed through radial and longitudinal fins 12); 
wherein the at least one second housing is arranged in the first housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: outer pipes 10 arranged within house 14 of heat accumulator 5) ; 
wherein the third housings are arranged in the associated at least one second housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: inner pipes 11 within each of outer pipes 10); 
wherein a first medium flow is guided between the first housing and the at least one second housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: a heat extracting medium is guided into space A between housing 14 and outer pipes 10 through inlet stub 16 and back out through outlet 17); 
wherein a second medium flow is guided in the third housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: exhaust gas guided into and out of inner pipes 11 through inlet 7 and outlet 8); 
wherein the heat storage device is arranged between the at least one second housing and the third housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: heat accumulating material 13 situated in spaces B formed through radial and longitudinal fins 12 between inner pipe 11 and outer pipe 10); 
wherein the heat storage device is in thermal contact with the at least one second housing and the third housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: heat accumulating material 13 situated in spaces B formed through radial and longitudinal fins 12 is in thermal contact with inner pipe 11 and outer pipe 10 of thermal pipe 9); 
wherein the third housing has at least one third housing walling region facing toward the at least one second housing and wherein the at least one second housing has at least one second housing walling region facing toward the third housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: inner pipe 11 and outer pipe 10 of thermal pipe 9 have wall regions facing each other); 
wherein the heat storage device comprises at least one heat storage element with a first side which is placed directly against the at least one second housing walling region and with a second side which is placed directly against the at least one third housing walling region (C3/L52-68, C4/L1-21, Figs. 2-3 see: heat accumulating material 13 is divided into separate elements each situated in spaces B through radial and longitudinal fins 12 where these elements of heat accumulating material 13 in spaces B are placed directly against the inner wall of outer pipe 10 and the outer wall of inner pipe 11 of thermal pipe 9); Serial No.: 16/418,001-3-
wherein the at least one heat storage element is with the first side in direct thermal contact with the at least one second housing and with the second side in direct thermal contact with the third housing (C3/L52-68, C4/L1-21, Figs. 2-3 see: heat accumulating material 13 is divided into separate elements each situated in spaces B through radial and longitudinal fins 12 where these elements of heat accumulating material 13 in spaces B are placed in direct thermal contact with the inner wall of outer pipe 10 and the outer wall of inner pipe 11 of thermal pipe 9); and
wherein a corresponding one of the least one heat storage element is positioned on opposite sides of the third housing, and the third housing is positioned between the corresponding opposite heat storage elements (C3/L52-68, C4/L1-21, Figs. 2-3 see: heat accumulating material 13 is divided into separate elements each situated in spaces B through radial and longitudinal fins 12 where inner pipe 11 is positioned between opposing spaces B filled with heat accumulating material 13).
Toth does not explicitly disclose wherein the at least one third housing walling region facing toward the at least one second housing is a planar walling region or wherein the at least one second housing walling region facing toward the third housing is a planar walling region.
Toth does not explicitly disclose the first side of the at least one heat storage element which is placed directly against the at least one second housing planar walling region and the second side of said at least one heat storage element is placed directly against the at least one third housing planar walling region.
Cheng discloses an energy storing heat exchanger in Fig. 1 comprising an outer tube wall (1) and an inner central tube wall (2) with an energy storage cavity (3) defined between these walls (see Fig. 1, Abstract and paras [0025], [0037]-[0039]) which is filled with a phase change energy storage material which can be provided in a sealed bag or tubular package (paras [0012]-[0016]), where the outer tube wall (1) and an inner central tube wall (2) can be formed with planar walling regions contacting the phase change energy storage material as the outer tube wall (1) and inner central tube wall (2) can each be formed in various geometric cross-sections including a square cross section (see Fig. 1, Abstract and paras [0017], [0045]).
Cheng and Toth are combinable as they are both concerned with the field of energy storing heat exchanger comprising a phase change energy storage material between an outer pipe housing and inner pipe housing.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Toth In view of Cheng such that the at least one third housing walling region facing toward the at least one second housing in Toth is a planar walling region and wherein the at least one second housing walling region facing toward the third housing of Toth is a planar walling region as taught by Cheng (Cheng, see Fig. 1, Abstract and paras [0017], [0045] see: outer tube wall (1) and inner central tube wall (2) can each be formed in various geometric cross-sections including a square cross section) such that the first side of the at least one heat storage element is placed directly against the at least one second housing planar walling region and the second side of said at least one heat storage element is placed directly against the at least one third housing planar walling region, as such a modification would have amounted to the mere change in shape of the second housing and third housing of Toth in the known environment of an energy storing heat exchanger for its intended use to accomplish the entirely expected result of providing a wider surface area for contact between the heat storage elements of Toth and the walling regions of the second and third housings of Toth.
Furthermore, the claim 1 limitation “wherein the opposite heat storage elements form spacers for the positioning of the third housing in the at least one second housing” is directed to an intended use of the heat storage elements within the claimed heat transfer apparatus. As Toth discloses the thermal pipe 9 in Figs. 2-3 having heat accumulating material 13 is divided into separate elements each situated in spaces B through radial and longitudinal fins 12 between inner pipe 11 (third housing) and outer pipe 10 (second housing) this structure is considered fully capable of performing the function of forming a spacer for the positioning of the third housing in the at least one second housing as recited in claim 1. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

Regarding claim 2 modified Toth discloses the heat transfer apparatus in accordance with Claim 1, wherein the heat-conducting medium is or comprises a phase change medium (Toth, C3/L52-68, C4/L1-21,L48-59, Figs. 2-3 see: heat accumulating material 13 is a phase change material).  

Regarding claim 7 modified Toth discloses the heat transfer apparatus in accordance with Claim 1, wherein at least one entry port and at least one exit port for the first medium flow are associated with the first housing (Toth, C3/L52-68, C4/L1-21, Fig. 2 see: a heat extracting medium is guided into space A between housing 14 and outer pipes 10 through inlet stub 16 and back out through outlet 17).  

Regarding claim 8 modified Toth discloses the heat transfer apparatus in accordance with Claim 1, wherein at least one entry port and at least one exit port for the second medium flow are associated with the third housing (Toth, C3/L52-68, C4/L1-21, Fig. 2 see: exhaust gas guided into and out of inner pipes 11 through inlet 7 and outlet 8).

Regarding claim 12 modified Toth discloses the heat transfer apparatus in accordance with Claim 1, wherein a medium flow of the first medium flow and the second medium flow is a cold medium flow and the other medium flow is a hot medium flow (Toth, C3/L52-68, C4/L1-21, Fig. 2 see: one medium is a hot exhaust gas and the other medium is a cold heat extracting medium (engine coolant)).

Regarding claim 18 modified Toth discloses the heat transfer apparatus in accordance with Claim 1, wherein the at least one heat storage element comprises a housing, and wherein the heat-conducting medium is arranged in an inner space of the housing (Toth, C3/L52-68, C4/L1-21, Fig. 2 see: heat accumulating material 13 in spaces B with fins 12 forming housings for heat accumulating material 13 between the inner wall of outer pipe 10 and the outer wall of inner pipe 11 of thermal pipe 9) or alternatively, Cheng teaches the phase change energy storage material can be provided in a sealed bag or tubular package within the energy storage cavity (paras [0012]-[0016]) where such a sealed bag or tubular package meets the limitations of a “housing” for the heat-conducting medium.

Regarding claim 19 modified Toth discloses the transfer apparatus in accordance with Claim 1, wherein the heat-conducting medium of the heat storage device is positioned in an inner space formed between the at least one second housing and the third housing (Toth, C3/L52-68, C4/L1-21, Fig. 2 see: heat accumulating material 13 in spaces B between the inner wall of outer pipe 10 and the outer wall of inner pipe 11 of thermal pipe 9).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (US 4,958,766), in view of Cheng et al (CN101984325A, reference made to attached English machine translation) as applied to claims 1-2, 7-8, 12, and 18-19 above, and in further view of Haefele (DE 102010042603A1, reference made to prior cited English machine translation).

Regarding claim 3 modified Toth discloses the heat transfer apparatus in accordance with Claim 1, but does not explicitly disclose wherein a plurality of parallel channels separated in a fluid-tight manner is formed in the first housing.
Haefele discloses a heat transfer apparatus wherein a plurality of parallel channels separated in a fluid-tight manner is formed in a first housing (Haefele, [0069] Fig. 1 see: adjacent channels 52a, 52b formed in third housing 46 which is also inside the first housing 12) where Haefele discloses this allows a larger amount of heat transfer to take place to achieve a high heat flux density (Haefele, [0020]).
Haefele and modified Toth are combinable as they are both concerned with the field of heat transfer apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Toth in view of Haefele such that a plurality of channels separated in a fluid-tight manner is formed in the first housing of Toth as taught by Haefele (Haefele, [0069] Fig. 1 see: adjacent channels 52a, 52b formed in third housing 46 which is also inside the first housing 12) as Haefele discloses this allows a larger amount of heat transfer to take place to achieve a high heat flux density (Haefele, [0020]).

Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (US 4,958,766), in view of Cheng et al (CN101984325A, reference made to attached English machine translation) in view of Haefele (DE 102010042603A1, reference made to prior cited English machine translation) as applied to claims 1-3, 7-8, 12, and 18-19 above, and in further view of Brignone et al (US 2008/0060695).

Regarding claim 4 modified Toth discloses the heat transfer apparatus in accordance with Claim 3, but does not explicitly disclose wherein the channels in a first subregion of an inner space of the first housing are formed between the first housing and the at least one second housing.
Brignone teaches forming channels in heat exchanger pipes in order to exploit the difference of temperature existing between two flows of fluid, in order to provide a very large heat-exchange surface for better heat exchange efficiency (Brignone, [0033], [0035], [0007]-[0008], Figs. 3 and 5 see: sub-channels 4e, 5e formed by diaphragms 4f and 5f formed in pipes 4 and 5).
Brignone and modified Toth are combinable as they are both concerned with the fields of heat exchangers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Toth in view of Brignone such that channels as taught by Brignone (Brignone, [0033], [0035], [0007]-[0008], Figs. 3 and 5 see: sub-channels 4e, 5e formed by diaphragms 4f and 5f formed in pipes 4 and 5) are formed in a first subregion of an inner space of the first housing of Toth between the first housing and the at least one second housing of Toth in order to provide a very large heat-exchange surface for better heat exchange efficiency as taught by Brignone (Brignone, [0033], [0035], [0007]-[0008], Figs. 3 and 5 see: sub-channels 4e, 5e formed by diaphragms 4f and 5f formed in pipes 4 and 5).

Regarding claim 5 modified Toth discloses the heat transfer apparatus in accordance with Claim 3, wherein: 
the at least one fluid-tight second housing comprises a plurality of fluid-tight second housings (Toth, C3/L52-68, C4/L1-21, Figs. 2-3 see: plurality of inner pipes 11 within outer pipes 10), and although Toth does not explicitly disclose the channels in a second subregion of an inner space of the first housing are formed between a plurality of second housings, Brignone teaches it was known to form such channels in heat exchanger pipes in order to exploit the difference of temperature existing between two flows of fluid, in order to provide a very large heat-exchange surface for better heat exchange efficiency (Brignone, [0033], [0035], [0007]-[0008], Figs. 3 and 5 see: sub-channels 4e, 5e formed by diaphragms 4f and 5f formed in pipes 4 and 5).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Toth in view of Brignone such that channels as taught by Brignone (Brignone, [0033], [0035], [0007]-[0008], Figs. 3 and 5 see: sub-channels 4e, 5e formed by diaphragms 4f and 5f formed in pipes 4 and 5) are formed in a second subregion of an inner space of the first housing between said plurality of second housings of Toth in order to provide a very large heat-exchange surface for better heat exchange efficiency as taught by Brignone (Brignone, [0033], [0035], [0007]-[0008], Figs. 3 and 5 see: sub-channels 4e, 5e formed by diaphragms 4f and 5f formed in pipes 4 and 5).  

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (US 4,958,766), in view of Cheng et al (CN101984325A, reference made to attached English machine translation) as applied to claims 1-2, 7-8, 12, and 18-19 above, and in further view of Song et al (CN 201650422U, reference made to previously cited English machine translation).

Regarding claim 6 modified Toth discloses the heat transfer apparatus in accordance with Claim 1, but does not explicitly disclose, wherein a plurality of channels separated in a fluid-tight manner is formed in an inner space of the third housing.
Song teaches a heat transfer apparatus where a plurality of channels separated in a fluid-tight manner is formed in an inner space of a third housing to increase the heat absorption of the gas pipe wall (Song, [0030], Figs. 1-2 see: grid 11 distributed along gas pipe 10 to increase the heat absorption of the gas pipe wall).
Song and modified Toth are combinable as they are both concerned with the field of heat transfer apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Toth in view of Song such that a plurality of channels separated in a fluid-tight manner is formed in an inner space of the third housing of Toth as taught by Song (Song, [0030], Figs. 1-2 see: grid 11 distributed along gas pipe 10 to increase the heat absorption of the gas pipe wall) for the purpose of increasing the heat absorption of the gas pipe wall (Song, [0030]).

Regarding claim 11 modified Toth discloses the heat transfer apparatus in accordance with Claim 1, but does not explicitly disclose wherein a flow direction of the first medium flow is oriented parallel to a flow direction of the second medium flow.
Song teaches a heat transfer apparatus where a flow direction of the first medium flow is oriented parallel to a flow direction of the second medium flow (Song, [0030], [0032] Figs. 1 and 6 see: flow through gas pipeline 10 is parallel to flow through first layer cooler layer 31). Song teaches the parallel but opposite flow directions of the first medium flow relative to the second medium flow can bring better a cooling effect (Song, [0032]).
Song and modified Toth are combinable as they are both concerned with the field of heat transfer apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Toth in view of Song such that the a flow direction of the first medium flow of Toth is oriented parallel to a flow direction of the second medium flow of Toth as taught by Song (Song, [0030], [0032] Figs. 1 and 6 see: flow through gas pipeline 10 is parallel to flow through first layer cooler layer 31) as Song teaches the parallel but opposite flow directions of the first medium flow relative to the second medium flow can bring better a cooling effect (Song, [0032]).

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 11-12, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726